Appellant was convicted in the District Court of Wichita county of possessing intoxicating liquor for the *Page 186 
purpose of sale, and his punishment fixed at two years in the penitentiary.
The facts in evidence amply support the judgment. There are four bills of exception, the first of which is in question and answer form and under Article 846, Vernon's C.C.P., and many decisions of this court, cannot be considered. Bill No. 2 complains of the refusal of a motion presented to the learned trial judge asking him to limit the testimony of State witness Bills to the effect that he drank whisky in Heyser's office, and saw a Dry Gin bottle in Heyser's office which had a label on it similar to labels on the bottle in evidence, "to and for the purpose for which the same was admitted." There is utter lack of showing in the bill of reasons upon which such motion might have been supported. In order to invoke our consideration a bill must be complete within itself. No reason is shown why the evidence referred to should be limited at all, nor is there suggestion of the purpose for which same was admitted. We must presume in the absence of objection to the testimony, that there was sufficient reason on the part of the learned trial judge for admitting it, but in the absence of some showing of the purpose for which same was allowed, and that the jury might misappropriate said evidence, we could not determine the matter complained of. Bills Nos. 3 and 4 complain of the refusal of special charges, each of which was fully covered by the main charge of the court.
Finding no error in the record, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.